Per Curiam.
This is a review by certiorari of an order denying a change of venue in a divorce action. The wife commenced the action in Spokane county. Two motions for a change of venue to Adams county were made by the husband. One was based on the ground that the wife was not a resident of the county in which the action was commenced, as required by RCW 26.08.030; the other was on the ground that the convenience of witnesses would be forwarded by the change. RCW 4.12.030.
We are unable to say from the conflicting affidavits from which the factual issues presented are to be determined, that the trial court abused its discretion in holding that the plaintiff wife was a resident of Spokane county, and that the convenience of witnesses did not require the change of venue to Adams county; hence,
The order denying both motions for a change of venue is affirmed.